Title: From George Washington to Benoît-Joseph de Tarlé, 10 February 1783
From: Washington, George
To: Tarlé, Benoît-Joseph de


                        
                            Sir.
                            Head Qrs Newburgh Feby 10th 1783
                        
                        I am favored with your very polite Letter of the 1st of Feby and am extremely happy to hear, that His Most
                            Christian Majesty has been pleased to permit you to continue with your Administration on this Continent, with a gracious
                            intention (should a Peace not be concluded this Winter) that an Event shall take place the next summer which will be
                            equally pleasing & important to us.
                        In the mean time I shall be perfectly satisfied with any Arrangements respecting the place of your residence,
                            which may be agreed on between the Duke de Lauzun & your self, and have only to add that I am with the highest
                            sentiments of esteem & regard Sir &c.
                    